Magie, J.
(dissenting).
I cannot concur with the majority of the court upon this case.
The question involved requires the construction of section 96 of the charter of the city of Elizabeth, which provides for an award of damages to the “ owner ” of lands taken for public streets. When such an award is ratified, section 98 of the charter provides that the land may be converted to the public use.
Is a mortgagee of lands taken, an “ owner,” within the meaning of that section ?
While the constitutional provision respecting the taking of property for public use does not, in our state, require compensation to be made for land taken for public streets, unless the legislature so direct, yet when the legislature does direct compensation it is in pursuance of the constitutional provision, and the legislative act gives the right to and fixes the standard of compensation. Simmons v. Passaic, 13 Vr. 619.
When a construction is to be given to a legislative act providing for compensation for lands taken for public streets, I cannot doubt that we are bound to .presume that the legislature intended to act with justice. Any construction which would produce the injustice of compensating the owners of certain interests, to the exclusion of the owners of other interests, ought not to be adopted, unless the language is so clear as to permit no other result.
The word “ owner ” may be, and often is, used in a restricted sense, which will not include the holder of a limited or conditional estate. Such is not its necessary meaning. In determining in what sense it is here used, we ought to consider the whole act.
By section 95 of this charter, the city is authorized to treat with the owners of lands required for streets, to purchase such lands, to make compensation and to receive conveyances thereof. *346The compensation paid is to be included in the damages afterward required to be assessed on lands benefited.
There is no provision that such a conveyance should cut off and bar all limited and conditional interests in the land. The conclusion seems to me irresistible that such interests, if not purchased, would be preserved, and that the authority to purchase is broad enough to include such interests.
Now, section 96 provides for a condemnation by an assessment of the damages which any such owner will sustain. Such owner is the owner from whom a purchase may be made under section 95. The term, in my judgment, includes every person having an interest in the land, such as a mortgagee &c.
Did the award in this case include the mortgage interest ?
The mortgagee was not named in the award. The compensation was awarded to James C. Blake, who was the owner of the equity of redemption.
Since notice to owners of a proceeding to award need only be by advertisement (section 98), that question does not arise.
But by the charter (section 99), the award is made the basis of a suit for the compensation. While the suit is given to the person “ entitled to ” damages, it is obvious the statute means “ entitled to by reason of the award,” for the award is made conclusive evidence. In this case it would conclude the mortgagee from claim, for the whole award is to Blake. The mortgagee would therefore have no claim to any part of the damages by an action at law.
I cannot believe that it was within the intention of the legislature to drive the mortgagee to a resort to equity to protect his rights. And I cannot believe it was designed to ignore his rights.
I think this justifies the conclusion that the true construction of the section in question requires that there should be an award to each person interested in the land. The doctrine of the case of Bright v. Platt, 5 Stew. Eq. 362, is not applicable.
That this construction will put the city to expense, trouble and risk in condemning land ought not to have weight in determining this question. The right of private property should be preserved by a construction that will prevent the risk of ac*347quisition by the public of a right to land by paying the owner of the equity, which may be of mere nominal value, to the exclusion of the mortgagee, whose interest may include all the land is worth.
For affirmance — The Chief-Justice, Dixon, Knapp, Eeed, Scudder, Van Syckel, Cole,’Whitaker — 8.
For reversal — Mague, Kirk, Paterson — 3.